DETAILED ACTION
1.	This is a first action on the merits of application 16752889.
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a as being anticipated by Johnson WO 2018232377.
4.	As per claim 1, Johnson discloses  a marine propulsion system comprising: at least one propulsion device 170; a user input device 120 configured to facilitate input for engaging automatic propulsion control functionality with respect to a docking surface, the user input device comprising a direction indicator display [figs 3b-3e] configured to visually indicate a direction with respect to the marine vessel 101; a controller 130 configured to: identify a potential docking surface; determine a direction of the potential docking surface [fig. 3a, pg. 36 II 27-33]  with respect to the marine vessel; control the direction indicator display to indicate the direction of the potential docking surface with respect to the marine vessel; receive a user selection via the user input device to select the potential docking surface as a selected docking surface; and automatically control propulsion of the marine vessel via the at least one propulsion device 170 to move the marine vessel 101 with respect to the selected docking surface. [pg. 61 II 7-17]
5.	As per claim 2, Johnson discloses the automatic propulsion control functionality is autonomous docking and the controller 130 is configured to move the marine vessel toward the selected docking surface [fig. 3a] such that it gently impacts the selected docking surface. [pg. 72 II 10-20]
6.	As per claim 3, Johnson discloses the automatic propulsion control functionality is autonomous launch and the controller is configured to control the at least one propulsion device to propel the marine vessel away from the selected docking surface. See fig. 4a
7.	As per claim 4, Johnson discloses the controller 130 is configured to: identify two or more potential docking surfaces and directions thereof; and control the direction indicator display to visually indicate directions with respect to the marine vessel of each of the two or more potential docking surfaces. See fig. 3a-b
8.	As per claim 5, Johnson discloses the user input device is one of a joystick or a keypad. See Fig. 1D
9.	As per claim 6-7, Johnson discloses the direction indicator display comprises an illuminable ring having separately illuminable portions, wherein each separately illuminable portion is illuminable to provide a direction indicator. See pg. 34 II 15-35.
10.	As per claim 8, Johnson discloses a method comprising: receiving proximity measurements (see claim 1) from one or more proximity sensors [212/214/216] on the marine vessel 101; identifying at least one potential docking surface based on the proximity measurements [pg. 29 II 21-25]; limiting user input authority over propulsion output in a direction of the at least one potential docking surface by at least one propulsion device 170 based on the proximity measurements [pg. 39 II 23-29] so as to maintain the marine vessel at least a buffer distance from the at least one potential docking surface; indicating, at a user input device 301, the direction of each of the at least one potential docking surface [fig. 3b] with respect to the marine vessel; receiving a user selection via the user input device to engage autodocking with respect to a selected docking surface [pg. 34 line 23- pg. 35 line 5], wherein the selected docking surface is at least one of the potential docking surfaces; and automatically controlling the at least one propulsion device 170 based on the proximity measurements to move the marine vessel 101 toward the selected docking surface such that the marine vessel gently impacts the selected docking surface.
11.	As per claim 9, Johnson discloses calculating a velocity command based on the proximity measurements so as to progressively decrease the velocity command as the marine vessel approaches the potential docking surface. See page 35, pg. 13 II 20-35
12.	As per claim 10, Johnson discloses wherein identifying the potential docking surface includes identifying a linear relationship between a group of proximity measurements. See pg. 35, pg. 13 II 20-35
13.	As per claim 11, Johnson discloses comprising determining a best fit line to describe the potential docking surface; prior to impacting the selected docking surface, controlling the at least one propulsion device to align a portion of the marine vessel with the best fit line. See page 35, pg. 13 II 20-35
14.	As per claim 12, Johnson discloses accessing a vessel outline approximating the marine vessel; wherein aligning the portion of the marine vessel with the best fit line includes causing one side of the vessel outline to be parallel with the best fit line. See page 35, pg. 13 II 20-35
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al, and further in view of Tyers US 20170205829.


16.	As per claim 14, Johnson discloses the aforementioned limitations of claim 8, he does not disclose wherein directions of two perpendicular potential docking surfaces are indicated on the user input device, and wherein the selected docking surface includes both of the two perpendicular potential docking surfaces. Tyers discloses this in figs 1-3, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means for displaying multiple ways to dock a vessel for a user.
17.	As per claim 15, Johnson discloses the aforementioned limitations of claim 8, he does not disclose wherein the user input device includes an illuminable ring having four separately illuminable quadrants, wherein illumination of the quadrants is controlled to indicate the direction of each of the at least one potential docking surface. Tyers discloses in paragraphs 0100-0101 the operator may touch the screen at a position in the video display [4 quadrants] at which she would like the marine vessel 1001 positioned. The position may be a position relative to a single external object (e.g., a dock) or relative to a plurality of external objects (e.g., at a slip between two portions of a dock or between two other marine vessels). The method 1100 may derive the target location data from the position touched by the operator. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means for displaying multiple ways to dock a vessel for a user.
18.	As per claim 16, Johnson discloses the user input device is one of a joystick or a keypad. See Fig. 1D        
19.	As per claim 17, Johnson discloses controlling the at least one propulsion device to maintain the marine vessel against the selected docking surface. See figs 1a-e.
Allowable Subject Matter
20.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	Claims 18-20 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617